Citation Nr: 1046264	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for spinal tumor.  

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
bilateral eye injury.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1965 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision dated in October 2004, the RO denied the 
Veteran's application to reopen the claim of service connection 
for a psychiatric disorder; after the Veteran was notified of the 
adverse decision and of the right to appeal, the Veteran did not 
appeal the rating decision and the decision became final by 
operation of law based on the evidence then of record.

2.  The additional evidence presented since the rating decision 
in October 2004 is cumulative of evidence previously considered.

3.  In a rating decision in October 1999, the RO denied a claim 
of service connection for residuals of a bilateral eye injury on 
the grounds that a residuals of a bilateral eye injury were not 
incurred in or aggravated by service; after the Veteran was 
notified of the adverse decision and of his right to appeal, he 
did not appeal and the decision became final by operation of law 
based on the evidence then of record. 

4.  The additional evidence presented since the rating decision 
in October 1999 does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
residuals of a bilateral eye injury.



5.  In a rating decision dated in October 2005, the RO denied the 
Veteran's application to reopen the claim of service connection 
for a spinal tumor; after the Veteran was notified of the adverse 
decision and of the right to appeal, the Veteran did not appeal 
the rating decision and the decision became final by operation of 
law based on the evidence then of record.

6.  The additional evidence presented since the rating decision 
in October 2005 does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for a 
spinal tumor. 


CONCLUSIONS OF LAW

1.  The rating decision in October 2004 by the RO, denying the 
Veteran's application to reopen the claim of service connection 
for a psychiatric disorder, became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in October 2004 is not new and material, and the claim of service 
connection for a psychiatric disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The rating decision in October 1999 by the RO, denying 
service connection for residuals of a bilateral eye injury, 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2010).

4.  The additional evidence presented since the rating decision 
in October 1999 is not new and material, and the claim of service 
connection for a bilateral eye injury is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The rating decision in October 2005 by the RO, denying 
service connection for a spinal tumor, became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

6.  The additional evidence presented since the rating decision 
in October 2005 is not new and material and the claim of service 
connection for a spinal tumor is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).





The RO provided pre-adjudication VCAA notice by letter, dated in 
July 2007.  The Veteran was notified that new and material 
evidence was needed to reopen the claims of service; namely, 
evidence not previously considered, which is not redundant or 
cumulative of evidence previously considered.  The notice 
included the reasons the claims were previously denied.  The 
notice included the type of evidence needed to substantiate the 
underlying claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.   

The Veteran was further notified that VA would obtain VA records 
and records of other Federal agencies and that he could submit 
records not in the custody of a Federal agency, such as private 
medical records or authorize VA to obtain private medical records 
on his behalf.  

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim); of Pelegrini v. 
Principi, 18  Vet. App. 112 (2004) (pre-adjudication VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private 
records.   The Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


While there is reference to records of the Social Security 
Administration, the Veteran makes no allegations that the records 
are relevant to the claims.  And VA is not required to obtain the 
records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 4, 
2010) (finding that Social Security Administration records are 
not relevant when a Social Security Administration decision is on 
a completely unrelated medical condition and the Veteran makes no 
allegations that the records may otherwise be relevant to the 
claim for which the Veteran seeks VA benefits). 

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here on the applications to 
reopen the claims of service connection. 
38 C.F.R. § 3.159(c)(4)(iii).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regardless of the RO's characterization of the claims, the Board 
is without jurisdiction to consider the substantive merits of a 
claim of service connection in the absence of a finding that new 
and material evidence has been presented.  

The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 
2001).

As the Veteran's application to reopen the claims of service 
connection was received after August 29, 2001, the current 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies.


New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material under the current regulatory definition of new and 
material evidence, the evidence must relate to the basis for the 
prior denial of the claims.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Although the prior rating decisions by the RO became final, a 
claim may be reopened if new and material evidence is presented.  
38 U.S.C.A. §§ 7105(c) and 5108.

Psychiatric Disorder 

In a rating decision in June 1982, the RO denied the claim of 
service connection for a psychiatric disorder, schizophrenia, on 
grounds that a psychiatric disorder was not incurred in or 
aggravated by service.  After the Veteran was notified of the 
adverse decision and of his right to appeal, he did not appeal 
and the decision became final by operation of law based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.



In a rating decision dated in October 2004, the RO denied the 
Veteran's application to reopen the claim of service connection 
for a psychiatric disorder.  After the Veteran was notified of 
the adverse decision and of the right to appeal, the Veteran did 
not appeal the rating decision and the decision became final by 
operation of law based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Evidence Previously Considered

The evidence of record at the time of the rating decision in 
October 2004 consisted of the service treatment records that 
contained no complaint, finding, history, treatment, or diagnosis 
of a psychiatric disorder. 

After service, VA records first documented a diagnosis of 
schizophrenia in December 1979, which then included a diagnosis 
of schizophrenia since May 1973 by history.  Thereafter from 1980 
to 2004, the Veteran was treated for schizophrenia.  

Additional Evidence and Analysis 

The additional evidence consists of VA records, covering the 
period from 2005 to 2009, that show ongoing treatment of 
schizophrenia.  This evidence is cumulative of evidence, that is, 
evidence that supports facts previously established and 
considered, namely, post-service treatment of schizophrenia.  
Cumulative evidence does not meet the regulatory definition of 
new and material evidence under 38 C.F.R. § 3.156(a).

As the additional evidence is not new and material, the claim of 
service connection for psychiatric disorder is not reopened.  As 
the claim is not reopened, the 
benefit-of-the-doubt standard of proof does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




Bilateral Eye Injury

In October 1999, the RO denied the claim of service connection 
for residuals of a bilateral eye injury on the grounds that there 
was no record of eye injury in service.  After the Veteran was 
notified of the adverse decision and of the right to appeal, the 
Veteran did not appeal the rating decision and the decision 
became final by operation of law based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Evidence Previously Considered

The evidence considered at the time of the 1982 denial of service 
connection for a nervous disorder and the 1999 denial of service 
connection for an eye disorder consisted of the service treatment 
records, which contained no complaint, finding, history, 
treatment, or diagnosis of an eye injury.  The records do show 
that the Veteran entered service with amblyopia.  In January 
1966, he had conjunctivitis.  In May 1967, the Veteran complained 
that the sun bothered his eyes.  Bilateral vision of 20/20.  The 
Veteran was advised to wear sunglasses. 

Additional Evidence and Analysis 

The additional evidence consists of VA and private medical 
records that show the Veteran was treated for a right orbital 
injury due to a fall in December 2002.  

As the additional evidence does not relate to an unestablished 
fact necessary to substantiate the claim, that is, evidence of a 
bilateral eye injury in service, the absence of such evidence was 
the basis for the previous denial of the claim, the evidence is 
not new and material under 38 C.F.R. § 3.156.

As the additional evidence is not new and material, the claim of 
service connection for a bilateral eye injury is not reopened.  
As the claim is not reopened, the 
benefit-of-the-doubt standard of proof does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


Spinal Tumor  

In December 2004, the RO denied the claim of service connection 
for a spinal tumor on the grounds that there was no evidence of a 
current disability.  After the Veteran was notified of the 
adverse decision and of the right to appeal, the Veteran did not 
appeal the rating decision and the decision became final by 
operation of law based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In a rating decision dated in October 2005, the RO denied the 
Veteran's application to reopen the claim of service connection 
for a spinal tumor.  After the Veteran was notified of the 
adverse decision and of the right to appeal, the Veteran did not 
appeal the rating decision and the decision became final by 
operation of law based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Evidence Previously Considered

The evidence considered at the time of the October 2005 rating 
decision consisted of the service treatment records, which 
contained no complaint, finding, history, treatment, or diagnosis 
of a spinal tumor.  Also VA records in November 1999, including a 
bone scan, showed that the Veteran did not have a spinal tumor.

Additional Evidence and Analysis

As the additional evidence does not relate to an unestablished 
fact necessary to substantiate the claim, that is, evidence of a 
spinal tumor in service or since service,  the absence of such 
evidence was the basis for the previous denial of the claim, the 
evidence is not new and material under 38 C.F.R. § 3.156.






As the additional evidence is not new and material, the claim of 
service connection for a spinal tumor is not reopened.  As the 
claim is not reopened, the 
benefit-of-the-doubt standard of proof does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the claim of 
service connection for a psychiatric disorder is not reopened, 
and the appeal is denied.

As new and material evidence has not been presented, the claim of 
service connection for residuals of a bilateral eye injury is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of 
service connection for a spinal tumor is not reopened, and the 
appeal is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


